DETAILED ACTION
This Final action is in response to an amendment filed 9/18/22.  Currently claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,446,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more specific and therefore anticipate the instant claims. While different wording is used, one of ordinary skill in the art would know that a diode conventionally has current flowing from the anode to the cathode, and that a transistor conventionally includes a control gate that controls the current flowing from drain/source electrodes. As such, the patent claims anticipate the instant claims as follows:
Instant claim 1
Patent 10,446,079 claim 1
A pixel, comprising: 
a light emitting diode; 
a first transistor connected between a first driving power supply and the light emitting diode, the first transistor having a gate electrode connected to first node (encompassed by patent ‘079 “control…based on a voltage of a first node” as it is common knowledge of transistors where control of the current flowing through drain/source is through gate) and a second electrode connected to a second anode  (encompassed by patent ‘079 “a first transistor to control an amount of current flowing …through the organic light emitting diode, and to a second driving power supply” as it is common knowledge of diodes that the current flows from anode to cathode)
a second transistor connected between a data line and the first node, the second transistor having a gate electrode connected to  a first scan line (encompassed by patent ‘079 “the second transistor to turn on when a first scan signal…” as it is common knowledge that transistors are turned on by the gate) 
a third transistor connected between the second anode (encompasses by patent ‘079 where the first transistor must be connected to the anode for the current through the OLED as explained above) and an initialization power supply, the third transistor having a gate electrode connected to  a second scan signal (encompassed by patent ‘079 “the third transistor to turn on when a second scan signal…” as it is common knowledge that transistors are turned on by the gate); 
a fourth transistor connected between the first driving power supply and a first electrode of the first transistor, the fourth transistor having a gate electrode connected to  light emission control line (encompassed by patent ‘079 “the fourth transistor to turn off when a light emission control signal…” as it is common knowledge that transistors are turned off by the gate); and    
a storage capacitor connected between the second node  and the first node, 

wherein the light emitting diode is connected to the second anode (obvious in view of common knowledge of diodes, which include an anode and a cathode).
A pixel, comprising: 
an organic light emitting diode; 
a first transistor to control an amount of current flowing from a first driving power supply connected to a first electrode, through the organic light emitting diode, and to a second driving power supply based on a voltage of a first node, the first transistor being an n-type Low Temperature Poly-Silicon (LTPS) thin film transistor; 






a second transistor connected between a data line and the first node, the second transistor to turn on when a first scan signal is supplied to a first scan line, the second transistor being an n-type oxide semiconductor thin film transistor; 


a third transistor connected between a second electrode of the first transistor and an initialization power supply, the third transistor to turn on when a second scan signal is supplied to a second scan line, the third transistor being an n-type LTPS thin film transistor; 




a fourth transistor connected between the first driving power supply and a first electrode of the first transistor, the fourth transistor to turn off when a light emission control signal is supplied to a light emission control line, the fourth transistor being an n-type LTPS thin film transistor; and 
a storage capacitor connected between a second node connected to a second electrode of the first transistor and the first node, wherein the first scan signal and the second scan signal are set to a high voltage, wherein the second scan signal is supplied during a first period, wherein the first scan signal is supplied during a second period after the first period, and wherein a low voltage is applied to the first scan line and the second scan line between the first period and the second period; and wherein the first period and the second period are in the same frame period.


Instant independent claim 5 is less specific than instant claim 1 expect for the recitation “wherein the first transistor is to control an amount of current flowing to the light emitting diode” which is disclosed by patent ‘079 claim 1.  All other elements are encompassed by patent ‘079 claim 1 as explained for instant claim 1.
The dependent claims 2-4 are anticipated by patent ‘079 claims 2-4 respectively, and dependent claims 6-8 are anticipated by patent ‘079 claim 1.

Claims 1-2, 5-8 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,107,400. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more specific and therefore anticipate the instant claims. Different elements of instant claim 1 map to different claims of patent ‘400, as follows:
Instant claim 1
Patent 11,107,400 claims 1-2, 4-7
A pixel, comprising: 
a light emitting diode; 



a first transistor connected between a first driving power supply and the light emitting diode (patent ‘400 requires the light emitting diode connected to the second node, and the second node connected to the second electrode of the first transistor”), the first transistor having a gate electrode connected to first node and a second electrode connected to a second anode (patent ‘400 requires the light emitting diode connected to the second node, and the second node connected to the second electrode of the first transistor”)
a second transistor connected between a data line and the first node, the second transistor having a gate electrode connected to  a first scan line 



a third transistor connected between the second anode (patent ‘400 claim 2 has the light emitting diode connected to the second node) and an initialization power supply, the third transistor having a gate electrode connected to  a second scan signal; 
a fourth transistor connected between the first driving power supply and a first electrode of the first transistor, the fourth transistor having a gate electrode connected to  light emission control line; and    

a storage capacitor connected between the second node  and the first node, 

wherein the light emitting diode is connected to the second anode (obvious in view of common knowledge of diodes, which include an anode and a cathode).

Claim 2: …further comprising a light emitting diode comprising a first electrode connected to the second node and a second electrode connected to a second driving power supply.
Claim 1: …a first transistor comprising a first electrode, a second electrode, and a gate electrode connected to a first node…
Claim 4. … wherein the first electrode of the fifth transistor is connected to a reference power supply.
Claim 5. … wherein the second electrode of the first transistor is connected to the second node.



Claim 1: …a second transistor comprising a first electrode, a second electrode connected to a data line, and a gate electrode connected to a first scan line
Claim 6: wherein the first electrode of the second transistor is connected to the first node.
Claim 1: a third transistor comprising a first electrode connected to the second node, a second electrode connected to an initialization power supply, and a gate electrode
Claim 7:wherein the gate electrode of the third transistor is connected to a third scan line…
Claim 1:a fourth transistor comprising a first electrode connected to a first driving power supply, a second electrode connected to the first electrode of the first transistor, and a gate electrode connected to a light emission control line
Claim 1:a storage capacitor comprising a first electrode connected to the first node and a second electrode connected to a second node


Instant independent claim 5 is less specific than instant claim 1 expect for the recitation “wherein the first transistor is to control an amount of current flowing to the light emitting diode”.  However, because patent ‘400 claims 1-2 and 5 results in the first transistor connected to the first driving power supply through the first electrode connected to the fourth transistor, and the first transistor connected to the OLED through the second node, thus it would have been obvious to one of ordinary skill in the art that the current being supplied to the light emitting diode is controlled by the first transistor in order to obtain the predictable result of a transistor that controls current flowing through drain/source and an OLED that has current flowing between its two conventional terminals (anode to cathode). All other elements are encompassed by patent ‘079 claim 1 as explained for instant claim 1.
The dependent claims 2, 4 are anticipated by patent ‘400 claims 1 and 7 respectively, and dependent claims 6-8 are anticipated by patent ‘400 claims 1+3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. in US 2015/0371589 (hereinafter Kim).

Regarding claim 1, Kim discloses a pixel (Kim’s Fig. 2), comprising: 
a light emitting diode (Kim’s Fig. 2: OLED); 
a first transistor (Kim’s Fig. 2: DT) connected between a first driving power supply (Kim’s Fig. 2: EVDD) and the light emitting diode (Kim’s Fig. 2: OLED), the first transistor having a gate electrode connected to a first node (Kim’s Fig. 2: n1) and a second electrode connected to a second anode (Kim’s Fig. 2: n2 to top of OLED); 
a second transistor (Kim’s Fig. 2: ST) connected between a data line (Kim’s Fig. 2: Vdata) and the first node (Kim’s Fig. 2: n1), the second transistor having a gate electrode connected to  a first scan line (Kim’s Fig. 2: Scan1); 
a third transistor (Kim’s Fig. 2: T2) connected between the second anode (Kim’s Fig. 2: n2 to top of OLED) and an initialization power supply (Kim’s Fig. 2: Vini) the third transistor having a gate electrode connected to a second scan signal (Kim’s Fig. 2: Scan2); 
a fourth transistor (Kim’s Fig. 2: T1) connected between the first driving power supply (Kim’s Fig. 2: EVDD) and a first electrode of the first transistor Kim’s Fig. 2: top of DT), the fourth transistor having a gate electrode connected to a light emission control line (Kim’s Fig. 2: EM); and    
a storage capacitor (Kim’s Fig. 2: Cst) connected between the second node and the first node (Kim’s Fig. 2: Cst between n1 and n2), wherein the light emitting diode is connected to the second anode (Kim’s Fig. 2: OLED has anode as shown).

Regarding claim 3, Kim disclose a first capacitor (Kim’s Fig. 2: C1) connected between the first driving power supply (Kim’s Fig. 2: EVDD) and the second node (Kim’s Fig. 2: n2). 

Regarding claim 4, Kim discloses wherein the second scan line (Kim’s Fig. 2: Scan2) receives a scan signal of turn-on level (Kim’s Fig. 3 and par. 46: Scan2 receives Scan(n-1) ) before (as shown) the first scan line (Kim’s Fig. 2: Scan1) receives a scan signal of turn-on level ((Kim’s Fig. 3 and par. 48: Scan1 receives Scan(n) ).


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu in US 2017/0069263 (hereinafter Hu).

Regarding claim 1, Hu disclose a pixel (Hu’s Fig. 4 and par. 31-40), comprising: 
a light emitting diode (Hu’s Fig. 4: OLED); 
a first transistor (Hu’s Fig. 4: T1) connected between a first driving power supply (Hu’s Fig. 4: ELVdd) and the light emitting diode (Hu’s Fig. 4: OLED), the first transistor having a gate electrode connected to a first node (Hu’s Fig. 4: N1) and a second electrode connected to a second anode (Hu’s Fig. 4: bottom of T1 to anode of OLED at N2); 
a second transistor (Hu’s Fig. 4: T5) connected between a data line (Hu’s Fig. 4 and par. 7: Data) and the first node (Hu’s Fig. 4: N1 to T5 through T4), the second transistor having a gate electrode connected to  a first scan line (Hu’s Fig. 4 and par. 7: Scan); 
a third transistor (Hu’s Fig. 4: T6) connected between the second anode (Hu’s Fig. 4: top of OLED at N2) and an initialization power supply (Hu’s Fig. 4 and par. 26: Int), the third transistor having a gate electrode connected to a second scan signal (Hu’s Fig. 4 and par. 26: S3. S3 is a scan line because it controls a transistor in the pixel, this is similar to S2 in the instant specification); 
a fourth transistor (Hu’s Fig. 4: T3) connected between the first driving power supply (Hu’s Fig. 4: ELVdd) and a first electrode of the first transistor (Hu’s Fig. 4: top of T1), the fourth transistor having a gate electrode connected to a light emission control line (Hu’s Fig. 4 and par. 26: S1); and    
a storage capacitor (Hu’s Fig. 4: C) connected between the second node and the first node (Hu’s Fig. 4: C between N2 and N1 through T4), wherein the light emitting diode is connected to the second anode (Hu’s Fig. 4: OLED has anode as shown).

Regarding claim 2, Hu discloses further comprising a fifth transistor (Hu’s Fig. 4: T2) connected between a reference power supply (Hu’s Fig. 4 and par. 26: Ref) and the first node (Hu’s Fig. 4: N1), the fifth transistor having a gate electrode connected to a third scan line (Hu’s Fig. 4: Scan. Note that there is no requirement for the first scan line to be different from the third scan line).

Regarding claim 5, Hu discloses a pixel (Hu’s Fig. 4 and par. 31-40), comprising: 
a first transistor (Hu’s Fig. 4: T1); 
a second transistor (Hu’s Fig. 4: T5) connected between a data line (Hu’s Fig. 4 and par. 7: Data) and a gate electrode of the first transistor (Hu’s Fig. 4: T5 to gate of T1 [N1] through T4); 
a third transistor (Hu’s Fig. 4: T6) connected between a second electrode of the first transistor (Hu’s Fig. 4: bottom of T1 at N2) and an initialization power supply (Hu’s Fig. 4 and par. 26: Int); and 
a light emitting diode (Hu’s Fig. 4: OLED) connected to the third transistor (Hu’s Fig. 4: T6), wherein the first transistor is to control an amount of current flowing to the light emitting diode (Hu’s Fig. 4 and par. 3, 44).

Regarding claim 6, Hu discloses wherein the first and second transistors (Hu’s Fig. 4: T1 and T6) are of a same conductivity type (Hu’s par. 40-41: driving and sixth transistor of N-type).

Regarding claim 7, Hu discloses wherein the first and second transistors (Hu’s Fig. 4: T1 and T6) are n-type transistors (Hu’s par. 40-41: driving and sixth transistor of N-type).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lee et al. in US 2017/0186782 (hereinafter Lee).
Hu fails to disclose the second transistor being an oxide semiconductor thin film transistor. However, in the same field of endeavor of AMOLED pixels, LEE discloses a transistor for supplying the data to the gate of the driving transistor (Lee’s Fig. 38 and par. 156: tft6) being an oxide semiconductor thin film transistor (Lee’s par. 156). Therefore, it would have been obvious to one of ordinary skill in the art, for the second transistor to be an oxide semiconductor thin film transistor in order to obtain the predictable result of using one of the two available technologies knowns for the transistor supplying the data to the gate of the driving transistor, either polysilicon or oxide (Lee’s par. 156 and Hu’s par. 4).

Response to Arguments
Applicant's arguments filed 9/18/2022 have been fully considered but they are not persuasive. On the Remarks pg. 7, Applicant argues that the amended claims overcome the current double patenting rejection. This is not found persuasive, because as detailed above, the related patents still anticipate the instant claims. Please see under Double Patenting for details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LILIANA CERULLO/Primary Examiner, Art Unit 2621